Exhibit 10.1

 

UNITED THERAPEUTICS CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

 

1.  Purpose.  The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated Contributions. The Company’s intention is to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code. The
provisions of the Plan, accordingly, will be construed so as to extend and limit
Plan participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code.

 

2.  Definitions.

 

(a)         “Administrator” means the Board or any Committee designated by the
Board to administer the Plan pursuant to Section 14.

 

(b)         “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where options are, or will be, granted under
the Plan.

 

(c)          “Board” means the Board of Directors of the Company.

 

(d)         “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

(e)          “Committee” means a committee of the Board appointed in accordance
with Section 14 hereof.

 

(f)           “Common Stock” means the par value common stock of the Company.

 

(g)          “Company” means United Therapeutics Corporation, a Delaware
corporation, or any successor thereto.

 

(h)         “Compensation” means an Eligible Employee’s base salary or base
hourly rate of pay, but excluding commissions, overtime, incentive compensation,
bonuses and other forms of compensation. The Administrator, in its discretion,
may, on a uniform and nondiscriminatory basis, establish a different definition
of Compensation for an Offering Period.

 

(i)             “Contributions” means the payroll deductions and other
additional payments that the Administrator may permit to be made by a
Participant to fund the exercise of options granted pursuant to the Plan.

 

(j)            “Designated Subsidiary” means any Subsidiary that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. As of the date of adoption of the Plan, the
Designated Subsidiaries are Lung LLC, a Delaware limited liability company,
Revivicor, Inc., a Delaware corporation, and Unither Virology, LLC, a Delaware
limited liability company.

 

(k)         “Director” means a member of the Board.

 

(l)             “Eligible Employee” means any individual who is a common law
employee of an Employer and is customarily employed for at least twenty
(20) hours per week by the Employer. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the

 

1

--------------------------------------------------------------------------------


 

individual is on sick leave or other leave of absence that the Employer approves
or is legally protected under Applicable Laws. Where the period of leave exceeds
three (3) months and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship will be deemed to
have terminated three (3) months and one (1) day following the commencement of
such leave. The Administrator, in its discretion, from time to time may, prior
to an Enrollment Date for all options to be granted on such Enrollment Date in
an Offering, determine (on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423-2) that the definition of
Eligible Employee will or will not include an individual if he or she: (i) has
not completed at least two (2) years of service since his or her last hire date
(or such lesser period of time as may be determined by the Administrator in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Administrator in its
discretion), (iii) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Administrator in
its discretion), (iv) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (v) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering in
an identical manner to all highly compensated individuals of the Employer whose
Employees are participating in that Offering. Each exclusion shall be applied
with respect to an Offering in a manner complying with U.S. Treasury Regulation
Section 1.423-2(e)(2)(ii).

 

(m)     “Employer” means the Company and each Designated Subsidiary.

 

(n)         “Enrollment Date” means the first Trading Day of each Offering
Period.

 

(o)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

 

(p)         “Exercise Date” means the last Trading Day of each Offering Period.

 

(q)         “Fair Market Value” means, as of any date, the closing price of a
share of Common Stock on the principal exchange on which shares of Common Stock
are then trading, if any (or as reported on any composite index which includes
such principal exchange). If shares are not traded on an exchange, the Fair
Market Value of a share of Common Stock shall be the closing price on the
preceding trading date.

 

(r)            “New Exercise Date” means a new Exercise Date if the
Administrator shortens any Offering Period then in progress.

 

(s)           “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Employees of one or
more Employers will participate, even if the dates of the applicable Offering
Periods of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Sections 1.423-2(a)(2) and (a)(3).

 

(t)            “Offering Periods” means the periods established by the
Administrator (not to exceed twenty-seven (27) months) during which an option
granted pursuant to the Plan may be exercised. The duration and timing of
Offering Periods may be changed pursuant to Sections 4, 18 and 19.

 

(u)         “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

2

--------------------------------------------------------------------------------


 

(v)         “Participant” means an Eligible Employee who participates in the
Plan.

 

(w)       “Plan” means this United Therapeutics Corporation Employee Stock
Purchase Plan.

 

(x)         “Purchase Period” means the period during an Offering Period which
shares of Common Stock may be purchased on a Participant’s behalf in accordance
with the terms of the Plan. Unless the Administrator provides otherwise, the
Purchase Period will have the same duration and coincide with the length of the
Offering Period.

 

(y)         “Purchase Price” means an amount equal to eighty-five percent (85%)
of the Fair Market Value of a share of Common Stock on the Enrollment Date or on
the Exercise Date, whichever is lower; provided however, that the Purchase Price
may be determined for subsequent Offering Periods by the Administrator subject
to compliance with Section 423 of the Code (or any successor rule or provision
or any other applicable law, regulation or stock exchange rule) or pursuant to
Section 18.

 

(z)          “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

(aa)  “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

 

(bb)  “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

 

3.  Eligibility.

 

(a)  Offering Periods.  Any Eligible Employee on a given Enrollment Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.

 

(b)  Non-U.S. Employees.  Employees who are citizens or residents of a non-U.S.
jurisdiction (without regard to whether they also are citizens or residents of
the United States or resident aliens (within the meaning of
Section 7701(b)(1)(A) of the Code)) may be excluded from participation in the
Plan or an Offering if the participation of such Employees is prohibited under
the laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate
Section 423 of the Code. In addition, as provided in Section 14, the
Administrator may establish one or more sub-plans of the Plan (which may, but
are not required to, comply with the requirements of Section 423 of the Code) to
provide benefits to employees of Designated Subsidiaries located outside the
United States in a manner that complies with local law. Any such sub-plan will
be a component of the Plan and will not be a separate plan.

 

(c)  Limitations.  Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate, which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each

 

3

--------------------------------------------------------------------------------


 

calendar year in which such option is outstanding at any time, as determined in
accordance with Section 423 of the Code and the regulations thereunder.

 

4.  Offering Periods.  The Plan will be implemented by consecutive Offering
Periods with new Offering Periods commencing at such times as determined by the
Administrator. The Administrator will have the power to change the duration of
Offering Periods (including the commencement dates thereof) without stockholder
approval.

 

5.  Participation.  An Eligible Employee may participate in the Plan by
(i) submitting to the Company’s human resources department (or its delegate), on
or before a date determined by the Administrator prior to an applicable
Enrollment Date, a properly completed subscription agreement authorizing
Contributions in the form provided by the Administrator for such purpose, or
(ii) following an electronic or other enrollment procedure determined by the
Administrator.

 

6.  Contributions.

 

(a)         At the time a Participant enrolls in the Plan pursuant to Section 5,
he or she will elect to have payroll deductions made on each pay day or other
Contributions (to the extent permitted by the Administrator) made during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation (or such other percentage of Compensation as determined by the
Administrator in its sole discretion), which he or she receives on each pay day
during the Offering Period; provided, however, that should a pay day occur on an
Exercise Date, a Participant will have any payroll deductions made on such day
applied to his or her notional account under the subsequent Purchase Period or
Offering Period. The Administrator, in its sole discretion, may permit all
Participants in a specified Offering to contribute amounts to the Plan through
payment by cash, check or other means set forth in the subscription agreement
prior to each Exercise Date of each Purchase Period. A Participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

 

(b)         Payroll deductions for a Participant will commence on the first pay
day following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof.

 

(c)          All Contributions made for a Participant will be credited to his or
her notional account under the Plan and payroll deductions will be made in whole
percentages only. Except to the extent permitted by the Administrator pursuant
to Section 6(a), a Participant may not make any additional payments into such
notional account.

 

(d)         A Participant may discontinue his or her participation in the Plan
as provided in Section 10. If permitted by the Administrator, as determined in
its sole discretion, for an Offering Period, a Participant may increase or
decrease the rate of his or her Contributions during the Offering Period by
(i) properly completing and submitting to the Company’s human resources
department (or its delegate), on or before a date determined by the
Administrator prior to an applicable Exercise Date, a new subscription agreement
authorizing the change in Contribution rate in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
procedure prescribed by the Administrator. If a Participant has not followed
such procedures to change the rate of Contributions, the rate of his or her
Contributions will continue at the originally elected rate throughout the
Offering Period and future Offering Periods (unless terminated as provided in
Section 10). The Administrator may, in its sole discretion, limit the nature
and/or number of Contribution rate changes that may be made by Participants
during any Offering Period, and may establish such other conditions or
limitations as it deems appropriate for Plan administration. Any change in
payroll deduction rate made pursuant to this Section 6(d) will be effective as
of the first full payroll period following five (5) business days after the date
on

 

4

--------------------------------------------------------------------------------


 

which the change is made by the Participant (unless the Administrator, in its
sole discretion, elects to process a given change in payroll deduction rate more
quickly).

 

(e)          Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code, a Participant’s Contributions may be
decreased to zero percent (0%) at any time during a Purchase Period. Subject to
Section 423(b)(8) of the Code, Contributions will recommence at the rate
originally elected by the Participant effective as of the beginning of the first
Purchase Period scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 10.

 

(f)           At the time the option under the Plan is exercised, in whole or in
part, or at the time some or all of the Common Stock issued under the Plan is
disposed of (or any other time that a taxable event related to the Plan occurs),
the Participant must make adequate provision for the Company’s or Employer’s
federal, state, local or any other tax liability payable to any authority
including taxes imposed by jurisdictions outside of the U.S., national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock (or
any other time that a taxable event related to the Plan occurs). At any time,
the Company or the Employer may, but will not be obligated to, withhold from the
Participant’s compensation the amount necessary for the Company or the Employer
to meet applicable withholding obligations, including any withholding required
to make available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

7.  Grant of Option.  On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s notional account as of the
Exercise Date by the applicable Purchase Price; provided that in no event will
an Eligible Employee be permitted to purchase during each Purchase Period more
than 4,000 shares of Common Stock (subject to any adjustment pursuant to
Section 18) and provided further that such purchase will be subject to the
limitations set forth in Sections 3(c) and 13. The Eligible Employee may accept
the grant of such option by electing to participate in the Plan in accordance
with the requirements of Section 5. The Administrator may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of Common Stock that an Eligible Employee may purchase during each
Purchase Period of an Offering Period. Exercise of the option will occur as
provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10. The option will expire on the last day of the Offering Period.

 

8.  Exercise of Option.

 

(a)         Unless a Participant withdraws from the Plan as provided in
Section 10, his or her option for the purchase of shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option will be purchased for such Participant at the
applicable Purchase Price with the accumulated Contributions from his or her
notional account. No fractional shares of Common Stock will be purchased; any
Contributions accumulated in a Participant’s notional account, which are not
sufficient to purchase a full share will be retained in the Participant’s
notional account for the subsequent Purchase Period or Offering Period, subject
to earlier withdrawal by the Participant as provided in Section 10. Any other
funds left over in a Participant’s notional account after the Exercise Date will
be returned to

 

5

--------------------------------------------------------------------------------


 

the Participant. During a Participant’s lifetime, a Participant’s option to
purchase shares hereunder is exercisable only by him or her.

 

(b)         If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion (x) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
Participants exercising options to purchase Common Stock on such Exercise Date,
and continue all Offering Periods then in effect or (y) provide that the Company
will make a pro rata allocation of the shares available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as will
be practicable and as it will determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and terminate any or all Offering Periods then in effect pursuant
to Section 19. The Company may make a pro rata allocation of the shares
available on the Enrollment Date of any applicable Offering Period pursuant to
the preceding sentence, notwithstanding any authorization of additional shares
for issuance under the Plan by the Company’s stockholders subsequent to such
Enrollment Date.

 

9.  Delivery.  As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.

 

10.  Withdrawal.

 

(a)         A Participant may withdraw all but not less than all the
Contributions credited to his or her notional account and not yet used to
exercise his or her option under the Plan at any time by (i) submitting to the
Company’s human resources department (or its delegate) a written notice of
withdrawal in the form determined by the Administrator for such purpose, or
(ii) following an electronic or other withdrawal procedure determined by the
Administrator. All of the Participant’s Contributions credited to his or her
notional account will be paid to such Participant as soon as reasonably
practicable after receipt of notice of withdrawal and such Participant’s option
for the Offering Period will be automatically terminated, and no further
Contributions for the purchase of shares will be made for such Offering Period.
If a Participant withdraws from an Offering Period, Contributions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of
Section 5.

 

(b)         A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.

 

6

--------------------------------------------------------------------------------


 

11.  Termination of Employment.  Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s notional
account during the Offering Period but not yet used to purchase shares of Common
Stock under the Plan will be returned to such Participant or, in the case of his
or her death, to the person or persons entitled thereto under Section 15, and
such Participant’s option will be automatically terminated.

 

12.  Interest.  No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall
apply to all Participants in the relevant Offering except to the extent
otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

13.  Stock.

 

(a)         Subject to adjustment upon changes in capitalization of the Company
as provided in Section 18 hereof, the maximum number of shares of Common Stock
that will be made available for sale under the Plan will be three million
(3,000,000) shares of Common Stock.

 

(b)         Until the shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant will only have the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.

 

(c)          Shares of Common Stock to be delivered to a Participant under the
Plan will be registered in the name of the Participant or in the name of the
Participant and his or her spouse.

 

14.  Administration.  The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The initial Administrator shall be the Compensation Committee
of the Board. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to designate
separate Offerings under the Plan, to determine eligibility, to adjudicate all
disputed claims filed under the Plan and to establish such procedures that it
deems necessary for the administration of the Plan (including, without
limitation, to adopt such procedures and sub-plans as are necessary or
appropriate to permit the participation in the Plan by employees who are foreign
nationals or employed outside the U.S., the terms of which sub-plans may take
precedence over other provisions of this Plan, with the exception of
Section 13(a) hereof, but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan). Unless otherwise determined by the Administrator, the Employees
eligible to participate in each sub-plan will participate in a separate
Offering. Without limiting the generality of the foregoing, the Administrator is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, the definition of Compensation, handling of Contributions, making
of Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates that vary with
applicable local requirements. The Administrator also is authorized to determine
that, to the extent permitted by U.S. Treasury Regulation Section 1.423-2(f),
the terms of an option granted under the Plan or an Offering to citizens or
residents of a non-U.S. jurisdiction will be less favorable than the terms of
options granted under the Plan or the same Offering to employees resident solely
in the U.S. The Administrator may delegate some or all of its responsibilities
to one or more other persons (which may include, without limitation, Company
personnel) and, to the extent there has been any such delegation, any reference
in the Plan to the Administrator shall include the delegate of the
Administrator. Every finding, decision and determination made by the
Administrator will, to the full extent permitted by law, be final and binding
upon all parties.

 

7

--------------------------------------------------------------------------------


 

15.  Designation of Beneficiary.

 

(a)         If permitted by the Administrator, a Participant may file a
designation of a beneficiary who is to receive any shares of Common Stock and
cash, if any, from the Participant’s notional account under the Plan in the
event of such Participant’s death subsequent to an Exercise Date on which the
option is exercised but prior to delivery to such Participant of such shares and
cash. In addition, if permitted by the Administrator, a Participant may file a
designation of a beneficiary who is to receive any cash from the Participant’s
notional account under the Plan in the event of such Participant’s death prior
to exercise of the option. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for such
designation to be effective.

 

(b)         Such designation of beneficiary may be changed by the Participant at
any time by notice in a form determined by the Administrator. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Participant’s death,
the Company will deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

(c)          All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding
Sections 15(a) and (b) above, the Company and/or the Administrator may decide
not to permit such designations by Participants in non-U.S. jurisdictions to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

16.  Transferability.  Neither Contributions credited to a Participant’s
notional account nor any rights with regard to the exercise of an option or to
receive shares of Common Stock under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 15 hereof) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition will be without effect, except that the Company may treat such act
as an election to withdraw funds from an Offering Period in accordance with
Section 10 hereof.

 

17.  Use of Funds.  The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings in which applicable local
law requires that Contributions to the Plan by Participants be segregated from
the Company’s general corporate funds and/or deposited with an independent third
party for Participants in non-U.S. jurisdictions. Until shares of Common Stock
are issued, Participants will only have the rights of an unsecured creditor with
respect to such shares.

 

18.  Adjustments, Dissolution, Liquidation, Merger or Other Corporate
Transaction.

 

(a)   Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.

 

8

--------------------------------------------------------------------------------


 

(b)   Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

(c)   Merger or Other Corporate Transaction.  In the event of a merger, sale or
other similar corporate transaction involving the Company, each outstanding
option will be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the option,
the Offering Period with respect to which such option relates will be shortened
by setting a New Exercise Date on which such Offering Period shall end. The New
Exercise Date will occur before the date of the Company’s proposed merger, sale
or other similar corporate transaction. The Administrator will notify each
Participant in writing or electronically prior to the New Exercise Date, that
the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

19.  Amendment or Termination.

 

(a)         The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 18). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ notional accounts that have not been used to purchase shares of
Common Stock will be returned to the Participants (without interest thereon,
except as otherwise required under local laws, as further set forth in
Section 12 hereof) as soon as administratively practicable.

 

(b)         Without stockholder consent and without limiting Section 19(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with Contribution amounts, and establish such other
limitations or procedures as the Administrator determines in its sole discretion
advisable that are consistent with the Plan.

 

(c)          In the event the Administrator determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion

 

9

--------------------------------------------------------------------------------


 

and, to the extent necessary or desirable, modify, amend or terminate the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

 

(i)                                     amending the Plan to conform with the
safe harbor definition under the Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto), including with
respect to an Offering Period underway at the time;

 

(ii)                                  altering the Purchase Price for any
Offering Period or Purchase Period including an Offering Period or Purchase
Period underway at the time of the change in Purchase Price;

 

(iii)                               shortening any Offering Period or Purchase
Period by setting a New Exercise Date, including an Offering Period or Purchase
Period underway at the time of the Administrator action;

 

(iv)                              reducing the maximum percentage of
Compensation a Participant may elect to set aside as Contributions; and

 

(v)                                 reducing the maximum number of Shares a
Participant may purchase during any Offering Period or Purchase Period.

 

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.

 

20.  Notices.  All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

 

21.  Conditions Upon Issuance of Shares.  Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22.  Code Section 409A.  The Plan is intended to be exempt from the application
of Code Section 409A and any ambiguities herein will be interpreted to so be
exempt from Code Section 409A. In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Administrator
determines that an option granted under the Plan may be subject to Code
Section 409A or that any provision in the Plan would cause an option under the
Plan to be subject to Code Section 409A, the Administrator may amend the terms
of the Plan and/or of an outstanding option granted under the Plan, or take such
other action the Administrator determines is necessary or appropriate, in each
case, without the Participant’s consent, to exempt any outstanding option or
future option that may be granted under the Plan from or to allow any such
options to comply with Code Section 409A, but only to the extent any such
amendments or action by the Administrator would not violate Code Section 409A.
Notwithstanding the foregoing, the Company shall have no liability to a
Participant or any other party if the option to purchase Common Stock under the
Plan that is intended to be exempt from or compliant with Code Section 409A is
not so exempt or compliant or for any

 

10

--------------------------------------------------------------------------------


 

action taken by the Administrator with respect thereto. The Company makes no
representation that the option to purchase Common Stock under the Plan is
compliant with Code Section 409A.

 

23.  Term of Plan.  The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of twenty (20) years, unless sooner
terminated under Section 19.

 

24.  Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

25.  Governing Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice-of-law provisions).

 

26.  Severability.  If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNITED THREAPEUTICS CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

 

Original Application

Offering Date:

 

 

 

 

 

 

Change in Payroll Deduction Rate

 

 

 

 

1.                                                            hereby elects to
participate in the United Therapeutics Corporation Employee Stock Purchase Plan
(the “Plan”) and subscribes to purchase shares of the Company’s Common Stock in
accordance with this Subscription Agreement and the Plan.

 

2.                                      I hereby authorize payroll deductions
from each paycheck in the amount of             % of my Compensation on each
payday (from 0 to 15%) during the Offering Period in accordance with the Plan,
commencing with the next Offering Period; provided that, in no event may more
than $25,000 of Common Stock be purchased under the Plan in any calendar year.
(Please note that no fractional percentages are permitted.)

 

3.                                      I understand that said payroll
deductions will be accumulated for the purchase of shares of Common Stock at the
applicable Purchase Price determined in accordance with the Plan. I understand
that if I do not withdraw from an Offering Period, any accumulated payroll
deductions will be used to automatically exercise my option and purchase Common
Stock under the Plan.

 

4.                                      I have received a copy of the complete
Plan and its accompanying prospectus. I understand that my participation in the
Plan is in all respects subject to the terms of the Plan.

 

5.                                      Shares of Common Stock purchased for me
under the Plan should be issued in the
name(s) of                       (Eligible Employee or Eligible Employee and
Spouse only).

 

6.                                      I understand that if I dispose of any
shares received by me pursuant to the Plan within two (2) years after the
Offering Date (the first day of the Offering Period during which I purchased
such shares), I will be treated for federal income tax purposes as having
received ordinary income at the time of such disposition in an amount equal to
the excess of the fair market value of the shares at the time such shares were
purchased by me over the price that I paid for the shares. I acknowledge and
agree that, unless I sell the shares, the shares must remain in a brokerage
account specified by the Company until at least eighteen (18) months following
the Exercise Date. The Company may, but will not be obligated to, withhold from
my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by me. If I dispose of such shares at any time after the expiration
of the two (2)-year holding period, I understand that I will be treated for
federal income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (a) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (b) 15% of the fair market value of the shares
on the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

 

12

--------------------------------------------------------------------------------


 

7.                                      I hereby agree to be bound by the terms
of the Plan. The effectiveness of this Subscription Agreement is dependent upon
my eligibility to participate in the Plan.

 

Employee’s Social Security #:

 

 

 

Employee’s Address:

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:

 

 

 

 

 

 

 

 

 

 

Signature of Employee

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

UNITED THERAPEUTICS CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the United Therapeutics
Corporation Employee Stock Purchase Plan that began
on                      ,                      (the “Offering Date”) hereby
notifies the Company that he or she hereby withdraws from the Offering Period.
He or she hereby directs the Company to pay to the undersigned as soon as
reasonably practicable all the payroll deductions credited to his or her
notional account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

 

 

Name and Address of Participant:

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Date:

 

 

14

--------------------------------------------------------------------------------